DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10-12 of U.S. Patent No. 10786623 in view of Schabbach (US 2016/0213840).
Regarding claim 1, U.S. Patent No. 10786623 discloses a chemical fluid injection device, comprising: a casing including a needle penetration hole; a button exposed to the outside of the casing; a needle holder located in the casing and configured to be coupled to a needle. the needle holder facing the needle penetration hole and configured to be driven toward the needle penetration hole by actuation of the button: a spring arranged between the button and the needle holder; a sensor located in the casing and configured to sense whether the needle holder is adjacent to the casing; and a controller electrically connected to the sensor (Claim 1, lines 1-12), however, silent regarding the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation of the button.
Schabbach teaches an insertion mechanism in a chemical fluid injection device (Para 0001) comprising a sensor located in the casing and configured to sense whether the needle holder (6, Fig 1) is in the extended position; wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation (Para 0013, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by U.S. Patent No. 10786623 have the sensor configured to sense whether the needle is penetrated through the needle penetration hole after activation as taught by Schabbach in order to ensure that the injection is only performed when the needle is in the extended position (Para 0013, lines 18-22).
Regarding claim 2, U.S. Patent No. 10786623 further discloses the needle holder is configured to be driven toward the needle penetration hole by elasticity of the spring by activation of the button (Claim 1, lines 13-15).
Regarding claim 3, U.S. Patent No. 10786623 further discloses the needle holder comprises: a first support that is supported by a guiding member in a first state where the needle holder is not rotated, and a guiding recess configured such that support with respect to the guiding member is released from the first state in a second state where the needle holder has been rotated and accordingly the needle holder receives elasticity of the spring (Claim 1, lines 18-23).
Regarding claim 4, U.S. Patent No. 10786623 further discloses an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the casing (Claim 4).
Regarding claim 5, U.S. Patent No. 10786623 further discloses the controller comprises a processor (first and second processors; Claim 5) configured to determine, using the sensor, whether the needle holder is adjacent to the easing, and to cause the injection of the chemical fluid when the needle is penetrated through the needle penetration hole (Claim 5).
Regarding claim 6, U.S. Patent No. 10786623 discloses a chemical fluid injection device, comprising: a casing including a base in which a needle penetration hole is formed: a needle holder located in the easing and configured to be coupled to a needle. the needle holder being configured to be driven toward the needle penetration hole, and configured to be rotatable by rotation of a button that is exposed outside of the casing by a user; a sensor located in the easing and configured to sense whether the needle holder is adjacent to the needle penetration hole: and a controller electrically connected to the sensor (Claim 7, lines 1-10), however, silent regarding the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after rotation of the button.
Schabbach teaches an insertion mechanism in a chemical fluid injection device (Para 0001) comprising a sensor located in the casing and configured to sense whether the needle holder (6, Fig 1) is in the extended position; wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation (Para 0013, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by U.S. Patent No. 10786623 have the sensor configured to sense whether the needle is penetrated through the needle penetration hole after activation as taught by Schabbach in order to ensure that the injection is only performed when the needle is in the extended position (Para 0013, lines 18-22).
Regarding claim 7, U.S. Patent No. 10786623 further discloses the needle holder is spaced apart from the base in a first state and is adjacent to the needle penetration hole in a second state; and wherein the controller is configured to control a chemical fluid to be injected through the needle only when the needle is penetrated through the needle penetration hole (Claim 7, lines 11-17).
Regarding claim 8, U.S. Patent No. 10786623 further discloses the needle holder comprises: a first support that is supported by a guiding member in a first state where the needle holder is not rotated, and a guiding recess adjacent to the first support and configured such that the guiding member passes through the guiding recess from the first state in a second state where the needle holder has been rotated and accordingly support with respect to the guiding member is released (Claim 7, lines 20-25).
Regarding claim 9, U.S. Patent No. 10786623 further discloses an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the needle penetration hole in the second state (Claim 10).
Regarding claim 10, U.S. Patent No. 10786623 further discloses the controller comprises: a first processor con figured to control injection of the chemical fluid through the needle: and a second processor configured to perform the injection of the chemical fluid using the first processor when the needle holder is adjacent to the needle penetration hole in the second state (Claim 11).
Regarding claim 11, U.S. Patent No. 10786623 further discloses a spring configured to support the needle holder. where in the needle holder is configured to be driven toward the needle penetration hole by elasticity of the spring when the needle holder is switched from the first state to the second state (Claim 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017/0028128) in view of Schabbach (US 2016/0213840).
Regarding claim 1, Cole discloses a chemical fluid injection device (Device of Fig 5), comprising: a casing (12, Fig 5) including a needle penetration hole (opening in base 14, Fig 8); a button (26, Fig 7) exposed to the outside of the casing (See Fig 7); a needle holder (36, Fig 13) located in the casing and configured to be coupled to a needle (30, Fig 10), the needle holder facing the needle penetration hole and configured to be driven toward the needle penetration hole by actuation of the button (Para 0057-0058; Para See Fig 8 and Fig 10); a spring (90, Fig 13) arranged between the button and the needle holder (See Fig 13); and a controller (8A, Fig 4) electrically connected to the sensing electronics (Para 0047).
Cole is silent regarding a sensor located in the casing and configured to sense whether the needle holder is adjacent to the casing; and a controller electrically connected to the sensor, wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation of the button.
Schabbach teaches an insertion mechanism in a chemical fluid injection device (Para 0001) comprising a sensor located in the casing and configured to sense whether the needle holder (6, Fig 1) is in the extended position; wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation (Para 0013, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cole to include a sensor connected to the controller as taught by Schabbach in order to ensure that the injection is only performed when the needle is in the extended position (Para 0013, lines 18-22).
Regarding claim 5, the modified invention of Cole and Schabbach discloses the controller (8A, Fig 4 -Cole) comprises a processor configured to determine, using the sensor, whether the needle holder is adjacent to the casing (Para 0013, lines 18-22 -Schabbach), and to cause the injection of the chemical fluid when the needle is penetrated through the needle penetration hole (Para 0013, lines 18-22 -Schabbach; Para 0047 -Cole).
Claims 2, 3, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017/0028128) in view of Schabbach (US 2016/0213840) and further in view of Sonderegger (US 9522229).
Regarding claim 2, the modified invention of Cole and Schabbach discloses all of the elements of the invention as discussed above, however, is silent regarding the needle holder is configured to be driven toward the needle penetration hole by elasticity of the spring by activation of the button.
Sonderegger teaches a chemical fluid injection device (device of Fig 42) comprising: a casing (112 and 114, Fig 42) including a needle penetration hole (opening in base 114, Fig 42); a button (412, Fig 42) exposed to the outside of the casing (See Fig 43); a needle holder (138, Fig 42) located in the casing and configured to be coupled to a needle (Col 12, lines 63-64), the needle holder facing the needle penetration hole (See Fig 42) and configured to be driven toward the needle penetration hole by actuation of the button (Col 12, lines 58-65); a spring (124, Fig 42) arranged between the button and the needle holder (Col 12, lines 54-55); the needle holder is configured to be driven toward the needle penetration hole by elasticity of the spring by activation of the button (Col 12, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the needle insertion mechanism disclosed by Cole and Schabbach with the needle insertion mechanism comprising a rotating button and drive spring between the button and needle holder in order to have a mechanism that can facilitate insertion and have a rotation triggering configuration that is more robust in shipping and handling than a top-push button embodiment (Col 2, lines 23-26; Col 12, lines 65-67).
Regarding claim 3, the modified invention of Cole and Schabbach discloses all of the elements of the invention as discussed above, however, is silent regarding the needle holder comprises: a first support that is supported by a guiding member in a first state x here the needle holder is not rotated, and a guiding recess configured such that support with respect to the guiding member is released from the first state in a second state where the needle holder has been rotated and accordingly the needle holder receives elasticity of the spring.
Sonderegger teaches a chemical fluid injection device (device of Fig 42) comprising: a casing (112 and 114, Fig 42) including a needle penetration hole (opening in base 114, Fig 42); a button (412, Fig 42) exposed to the outside of the casing (See Fig 43); a needle holder (138, Fig 42) located in the casing and configured to be coupled to a needle (Col 12, lines 63-64), the needle holder facing the needle penetration hole (See Fig 42) and configured to be driven toward the needle penetration hole by actuation of the button (Col 12, lines 58-65); a spring (124, Fig 42) arranged between the button and the needle holder (Col 12, lines 54-55); the needle holder comprises: a first support (422, Fig 42) that is supported by a guiding member (152, Fig 42) in a first state where the needle holder is not rotated (See Fig 42), and a guiding recess (420, Fig 45) configured such that support with respect to the guiding member is released from the first state in a second state where the needle holder has been rotated and accordingly the needle holder receives elasticity of the spring (Col 12, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the needle insertion mechanism disclosed by Cole and Schabbach with the needle insertion mechanism comprising a rotating button and drive spring between the button and needle holder in order to have a mechanism that can facilitate insertion and have a rotation triggering configuration that is more robust in shipping and handling than a top-push button embodiment (Col 2, lines 23-26; Col 12, lines 65-67).
Regarding claim 6, Cole discloses a chemical fluid injection device (Device of Fig 5), comprising: a casing (12 and 14, Fig 5) including a base (14, Fig 5) in which a needle penetration hole (opening in base 14, Fig 8) is formed; a button (26, Fig 7) exposed to the outside of the casing (See Fig 7); a needle holder (36, Fig 13) located in the casing and configured to be coupled to a needle (30, Fig 10), the needle holder being configured to be driven toward the needle penetration hole by actuation of the button (Para 0057-0058; Para See Fig 8 and Fig 10); and a controller (8A, Fig 4) electrically connected to the sensing electronics (Para 0047).
Cole is silent regarding the needle holder configured to be rotatable by rotation of a button that is exposed outside of the casing by a user; a sensor located in the casing and configured to sense whether the needle holder is adjacent to the needle penetration hole, wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after rotation of the button.
Schabbach teaches an insertion mechanism in a chemical fluid injection device (Para 0001) comprising a sensor located in the casing and configured to sense whether the needle holder (6, Fig 1) is in the extended position; wherein the sensor is configured to sense whether the needle is penetrated through the needle penetration hole after activation (Para 0013, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cole to include a sensor connected to the controller as taught by Schabbach in order to ensure that the injection is only performed when the needle is in the extended position (Para 0013, lines 18-22).
The modified invention of Cole and Schabbach discloses all of the elements of the invention above, however, is silent regarding the needle holder configured to be rotatable by rotation of a button that is exposed outside of the casing by a user.
Sonderegger teaches a chemical fluid injection device (device of Fig 42) comprising: a casing (112 and 114, Fig 42) including a needle penetration hole (opening in base 114, Fig 42); a button (412, Fig 42) exposed to the outside of the casing (See Fig 43); a needle holder (138, Fig 42) located in the casing and configured to be coupled to a needle (Col 12, lines 63-64), the needle holder facing the needle penetration hole (See Fig 42) and configured to be driven toward the needle penetration hole and configured to be rotatable by rotation of the button that is exposed outside of the casing by a user (Col 12, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the needle insertion mechanism disclosed by Cole and Schabbach with the needle insertion mechanism comprising a rotating button and drive spring between the button and needle holder in order to have a mechanism that can facilitate insertion and have a rotation triggering configuration that is more robust in shipping and handling than a top-push button embodiment (Col 2, lines 23-26; Col 12, lines 65-67).
Regarding claim 7, the modified invention of Col, Schabbach, and Sonderegger discloses the needle holder (138, Fig 4-Sonderegger) is spaced apart from the base in a first state (See Fig 42 -Sonderegger) and is adjacent to the needle penetration hole in a second state (See Fig 45 -Sonderegger); and wherein the controller is configured to control a chemical fluid to be injected through the needle only when the needle is penetrated through the needle penetration hole (Para 0013, lines 18-22 -Schabbach; Para 0047 -Cole).
Regarding claim 8, the modified invention of Col, Schabbach, and Sonderegger discloses the needle holder (138, Fig 42 -Sonderegger) comprises: a first support (See annotated Fig 45 below) that is supported by a guiding member (152, Fig 42 -Sonderegger) in a first state where the needle holder is not rotated (See Fig 42 -Sonderegger), and a guiding recess (See annotated Fig 45 below) adjacent to the first support and configured such that the guiding member passes through the guiding recess from the first state in a second state where the needle holder has been rotated and accordingly support with respect to the guiding member is released (Col 12, lines 58-65 -Sonderegger).

    PNG
    media_image1.png
    743
    534
    media_image1.png
    Greyscale

Regarding claim 10, the modified invention of Col, Schabbach, and Sonderegger discloses the controller (8A, Fig 4 -Cole) comprises: a first processor (83, Fig 4 -Cole) configured to control injection of the chemical fluid through the needle (“pump controller”); and a second processor (81, Fig 4 -Cole) configured to perform the injection of the chemical fluid using the first processor when the needle holder is adjacent to the needle penetration hole in the second state (Para 0047 and Fig 4 -Cole; the first processor 83 controls the pump based on signals and feedback from the microcontroller 81 that receives sensing data; Para 0013, lines 18-22 of Schabbach also describes the injection can only occur once the sensor sense the needle holder is in the second state).
Regarding claim 11, the modified invention of Col, Schabbach, and Sonderegger discloses a spring (124, Fig 42 -Sonderegger) configured to support the needle holder (138, Fig 42 -Sonderegger) where in the needle holder is configured to be driven toward the needle penetration hole by elasticity of the spring when the needle holder is switched from the first state to the second state (Col 12, lines 58-65 -Sonderegger).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017/0028128) in view of Schabbach (US 2016/0213840) and further in view of Limaye (US 2016/0089056).
Regarding claim 4, the modified invention of Cole and Schabbach discloses all of the elements of the invention as discussed above, however, is silent regarding an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the casing.
Limaye teaches a chemical fluid injection device comprising a sensor (312 and 314, Fig 3A) located in the casing (301, Fig 3A) and configured to sense the positioning of the needle (340, Fig 3A) and needle holder (320, Fig 3A); and further comprising an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the casing (Para 0035, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cole and Schabbach to include an alarm device as taught by Limaye in order to have a device that can provide confirmation to the user that the needle is properly inserted (Para 0002).
Clam 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017/0028128) in view of Schabbach (US 2016/0213840) and further in view of Sonderegger (US 9522229) and further in view of Limaye (US 2016/0089056).
Regarding claim 9, the modified invention of Col, Schabbach, and Sonderegger discloses all of the elements of the invention as discussed above, however, is silent regarding an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the casing.
Limaye teaches a chemical fluid injection device comprising a sensor (312 and 314, Fig 3A) located in the casing (301, Fig 3A) and configured to sense the positioning of the needle (340, Fig 3A) and needle holder (320, Fig 3A); and further comprising an alarm device electrically connected to the sensor and configured to generate an alarm when the needle holder is adjacent to the casing (Para 0035, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Col, Schabbach, and Sonderegger to include an alarm device as taught by Limaye in order to have a device that can provide confirmation to the user that the needle is properly inserted (Para 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                              /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783